Case 0:17-cv-60533-JEM Document 206 Entered on FLSD Docket 06/21/2019 Page 1 of 1



                        UN ITED STA TES D ISTRICT CO U RT FOR TH E
                             SO UTHERN D ISTRICT OF FLO RID A
                               FO RT LA U DERD ALE D IV ISION
                  Case N um ber:17-60533-CIV -M A RT lN EZ-O TAZ O -R EYE S

  IRODNEY SCOTT PATTERSON,
  i       Plaintiff,
  l
   VS.
  I
  lA M ERICA N A IRLIN ES, IN C ., a D elaw are
   Corporation,
         Defendant.


                       O RD ER O F REFERE NC E TO M A G ISTR ATE JU D G E
  i
  i
  !       PURSUANT to 28U.S.C.j 636(b)and theM agistrate Rulesofthe LocalRulesofthe
  !
  ISouthern DistrictofFlorida,the above-captioned cause is referred to United States M agistrate
  :
  !
  iJudgeALICIA M .O TAZO -REYES to take al1necessary and properaction asrequired by law
  iwith respectto:
  I
  I
  I       AIIm attersrelatingto Plaintiff'sM otion forJudicialDisqualification and/orRecusal,
  i
  'andM otionforStay IoflTheseProceedingsPendingResolution ofDisqualificationm ecusal,
   IECF No.2051.
          O R DER ED A N D A D JU D G ED thatit is the responsibility ofthe parties in this case to
  lindicatethename ofthe M agistrateJudgeon a11motionsand related papersreferred bythisorder
  !
  i
  1
  !inthecasenumbercaption(CASE NO :17-60533-ClV-M ARTm EZ-OTAZO-M YES).
                                        .



          DONE AND ORDERED in ChambersatM iam i,Florida,this Aöday ofJune, 2019.



                                                                  .
                                                                      J'
                                                                       //
                                                      JO SE      A RTPQEZ
                                                      UN IT     STA TES D ISTRICT JU D GE
   Copies provided to:
   M agistrate Judge Otazo-R eyes
   A11CounselofRecord
